Citation Nr: 0303690	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  00-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from February 1975 to March 
1979.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2001 at which time it was 
remanded for further development.  The case has been returned 
to the Board for further appellate consideration.  


FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The veteran has PTSD due to her experiences while on active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the veteran was provided with notice of the VCAA and its 
ramifications in a January 2002 communication.  

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed inservice stressors; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:  

(3) If a post-traumatic stress disorder claim is based 
on inservice personal assault, evidence from sources 
other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on inservice personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3) (2002).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1, Part III, paragraph 5.14c (Feb. 20, 1996), and 
former M21-1, Part III, paragraph 7.46(c)(2) (Oct. 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c(5).  

The record in this case reveals the veteran has been 
diagnosed with varying psychiatric disorders, to include 
PTSD, on a number of different occasions in the years 
following service discharge.  She attributes her PTSD to a 
rape that she sustained while on active duty and to sexual 
harassment she experienced while working in a service 
department hospital.  

The service medical records reflect that the veteran had 
problems during service.  On one occasion in February 1976 
another nurse who had her upset made notation of questionable 
harassment.  A copy of administrative remarks dated in 
February 1976 reflects that she was counseled that month 
concerning deficiencies in professional performance and 
adaptability and was advised that any further deterioration 
in these traits might be grounds for adverse action.  

The veteran was seen in psychiatric outpatient consultation 
in late August 1976 for repeated personality conflicts with 
peers, seniors, and civilian working associates.  She felt 
that her seniors were picking on her and that most of her 
working associates were also picking on her.  She recounted a 
recent conflict with several civilian workers and believed 
that this might have led to her referral to psychiatry. 

In February 1977 she was seen for a "problem" in her work 
area.  Examination showed no evidence of psychosis, neurosis, 
or organic brain syndrome.  It reportedly showed an 
individual who was withdrawn and seclusive.  

The record contains copies of January 1977 and February 1977 
requests for reassignment of the veteran.  The first request 
was for reassignment to another Marine Corps facility and the 
latter request was for reassignment to another division in 
the hospital.  

Also of record is a copy of a March 1977 letter from the 
veteran's Congressman to her in which she was informed that 
her brother had been in touch with the Congressman's offices 
in reference to "difficulties" at the service department 
facility where she was employed.  The Congressman indicated 
he "can certainly understand your concern and I want to be 
helpful in any way possible."  Elaboration was not provided.  
She was further informed that matters of that nature were 
within the jurisdiction of the military authorities and the 
final decision would rest with them.  

Also of record is a copy of an April 1977 letter from the 
Bureau of Naval Personnel to the Congressman in which an 
individual informed the Congressman that although personality 
conflicts might at times occur among service personnel, a 
transfer to another duty station could not be granted for 
that reason alone. 

The Board finds these indications of behavior changes provide 
sufficient credible supporting evidence of the claimed 
stressors.  The veteran's service medical records show 
requests for transfer to another duty station; deterioration 
in work performance; psychiatric referral; and episodes of 
conflict with others.  38 C.F.R. § 3.304(f) expressly lists 
these items as corroborative of an alleged stressor.  The RO 
was incorrect in this case when it denied the claim stating 
the veteran had not submitted evidence corroborating her 
stressor.  Credible supporting evidence does not mean the 
evidence proves the incident(s) occurred, but rather that 
there be at least an approximate balance of positive and 
negative evidence that it occurred, with the benefit of the 
doubt being resolved in the veteran's favor.  

As noted above, the veteran's diagnoses include PTSD.  PTSD 
was diagnosed following psychiatric examination by VA in 
October 1998 at which time reference was made to prior 
medical examinations.  It was stated the veteran met the 
criteria for a diagnosis of PTSD.  Also, the veteran has 
submitted a statement from a therapist who concluded the 
veteran has PTSD associated with sexual assault and repeated 
harassment during military service.

Having considered all the evidence, the Board finds that it 
is at least in equipoise.  Under the circumstances, the 
veteran prevails as to her claim for service connection for 
PTSD with application of the benefit of the doubt in her 
favor.  38 U.S.C.A. § 5107.  
















ORDER

Service connection for PTSD is granted. 



		
	Michelle Kane
	Acting Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

